Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant arguments with respect to the 112(f), 112(b) and 101 rejections are persuasive rejections are withdrawn. 
The newly added limitation from objected claim 4 is still rejected by the Bastov reference. Bastov discloses that a score is calculated for every element to be presented based on user information (745, figure 7b; paragraph 77, 86, 96, 140 and 155-156), meeting the claim language.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastov et al., US 2018/0315248.
Regarding claim 1, Bastov discloses an information processing apparatus for causing a plurality of virtual screens to display images (figure 1a-1b), comprising: 
a user information acquisition section configured to acquire user information indicating at least one of a user preference and a user attribute (paragraph 77 and 86); 
an image determination section configured to determine images to be displayed on the respective virtual screens according to the user information (paragraph 80); and 
a display processing section configured to cause the virtual screens to display the respective images determined by the image determination section (figures 2a-3b, 11-12, and 19-21; paragraph 83-86 and 92-93);
wherein, for each candidate content to be displayed, an evaluation value is calculated on a basis of the user information (745, figure 7b; paragraph 77, 86, 96, 140 and 155-156).

Claims 8 and 9 are rejected on the same grounds as claim 1.

Regarding claim 2, Bastov discloses the information processing apparatus according to claim 1, further comprising: a sound processing section configured to cause a sound output section to output a sound corresponding to at least one of the images displayed (paragraph 129, 177 and 179).

Regarding claim 3, Bastov discloses the information processing apparatus according to claim 2, wherein at least a virtual center screen, a virtual left-side screen, a virtual right-side screen, a virtual upper-side screen, and a virtual lower-side screen are set in a virtual space (figure 19, paragraph 254), and the sound processing section causes the sound output section to output a sound corresponding to an image displayed on the center screen (paragraph 129, 177 and 179).

Regarding claim 5, Bastov discloses the information processing apparatus according to claim 2, further comprising: an identification section configured to identify a virtual screen being viewed by a user among the plurality of virtual screens, wherein the sound processing section causes the sound output section to output a sound corresponding to an image displayed on the virtual screen being viewed by the user (paragraph 129-130, 166 and 197).

Regarding claim 6, Bastov discloses the information processing apparatus according to claim 5, wherein the identification section measures a duration of time the user is continuously viewing one virtual screen among the plurality of virtual screens, and in response to the measured duration of time exceeding a predetermined time period, the sound processing section causes the sound output section to output a sound corresponding to an image displayed on the virtual screen being viewed by the user (paragraph 101-104). 

Regarding claim 7, Bastov discloses the information processing apparatus according to claim 1, wherein the user information acquisition section acquires information indicating which object in one of the images displayed is being viewed by a user (paragraph 129-130, 166 and 197).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192. The examiner can normally be reached Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OSCHTA I. MONTOYA
Examiner
Art Unit 2421



/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421